IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          March 18, 2008

                                     No. 07-30779                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


ALFRED MCZEAL, SR

                                                  Plaintiff - Appellant
v.

SOUTHERN CONSUMERS COOPERATIVE INC; PEOPLES
ENTERPRISES INC; SOUTHERN DEVELOPMENT FOUNDATION INC;
JOHN FREEMAN; ALBERT J MCKNIGHT; HOWARD MCZEAL; JOHN
BESS; BIPIN PANDYA; DOES 1-40

                                                  Defendants - Appellees



 Appeal from the United States United States District Court for the Western
                      District of Louisiana, Lafayette


Before JOLLY, DENNIS, and PRADO, Circuit Judges..
PER CURIAM:*
       Alfred McZeal, Sr., pro se, appeals a “Judgment” of the district court in
which the district court, adopting a magistrate judge’s recommendation, denied
McZeal’s motion for judgment on the pleadings or for summary judgment as
premature.       McZeal asserts that this court has jurisdiction over this
interlocutory appeal pursuant to 28 U.S.C. § 1292(b). That section authorizes


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-30779

this court, in its discretion, to permit an appeal of an interlocutory order, if the
district judge certifies that the order “involves a controlling question of law as
to which there is substantial ground for difference of opinion and that an
immediate appeal from the order may materially advance the ultimate
termination of the litigation.”
      The district court did not make any of the findings specified in § 1292(b),
and there is no other basis for our jurisdiction to review the district court’s
interlocutory order.    Accordingly, the appeal is DISMISSED for lack of
jurisdiction.




                                         2